



AMENDED & RESTATED EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), made as of March 29, 2019 (the “Restatement
Date”), by and between Fidelity & Guaranty Life Business Services, Inc., a
Delaware corporation (“F&G”) and Dennis Vigneau (“Executive”), amends and
restates in its entirety the employment agreement between F&G and Executive,
dated as of January 27, 2014 (the “Original Agreement”).


WHEREAS, Executive has informed the Company that he intends to retire from
employment with the Company effective as of December 31, 2019;


WHEREAS, the Company and Executive desire to enter into this Agreement to set
forth the terms and conditions of Executive’s continuing employment with the
Company through the end of the Transition Period (as defined below); and


WHEREAS, this Agreement will amend and restate the Original Agreement in its
entirety, effective as of the Restatement Date.


NOW, THEREFORE, in consideration of F&G’s continued employment of Executive
through the end of the Transition Period, and the mutual obligations and rights
set forth in this Agreement, the parties agree as follows:


1. DEFINITIONS


(a)     “Client” or “Client List” means all Past, Present and Potential Clients
as defined below;


“Company” means F&G and its direct and indirect subsidiaries, its direct
parent    and its direct parent’s direct and indirect subsidiaries;


“Compensation” means Executive’s salary and any bonus that may be awarded in the
Company’s sole discretion;
        
“Compensation Year” means a calendar year in which Executive earns compensation;


“Confidential Information” means all secret, confidential or otherwise
non-public information, knowledge or data relating to the Group, and their
respective businesses or financial affairs, whether or not in writing, including
but not limited to information related to: their suppliers and their businesses;
prices charged to and terms of business with their customers; their marketing
plans and sales forecasts; their financial information, results and forecasts;
their proposals or plans for the acquisition or disposal of a company or
business or any part thereof; their proposals or plans for any expansion or
reduction of activities; their employees, including the employees’ performance,
compensation and benefits; their research activities, inventions, trade secrets,
designs, formulas and product lines; any information provided to the Group in
confidence by its affiliates, customers, suppliers or other parties; and the
identity and other information concerning and related to Clients;


“Disability” means Executive’s inability to perform his duties on a full-time
basis for 180 days during any 12-month period as a result of incapacity due to
mental or physical illness, even with reasonable accommodations;
        
“Employment Period” means the period of time when Executive is employed by the
Company; provided, that the Employment Period will automatically terminate upon
Executive’s retirement on December 31, 2019;


“Group” means the Company and the Group Companies, collectively and singularly;


“Group Company” means any company that is an indirect parent or holding company
(up to and including the ultimate parent or holding company) of the Company and
any direct or indirect subsidiary of any such indirect parent or holding company
other than the Company;


“Past Client” means any person or entity who had been an advisee, investment
advisory or insurance customer, distributor or client of the Group;


“Potential Client” means any person or entity to whom the Company has offered
(by means of a personal meeting, telephone call, or a letter or written proposal
specifically directed to the particular person or entity) to serve as investment
adviser or to provide or distribute insurance products but which is not at such
time an advisee, investment advisory or insurance customer, distributor or
client of the Group or any person or entity for which





--------------------------------------------------------------------------------





a plan exists to make such an offer; persons or entities solicited or to be
solicited solely by non-personalized form letters and blanket mailings are
excluded from this definition;


“Present Client” means any person or entity who is an advisee, investment
advisory or insurance customer, distributor or client of the Group;


“Strategic Initiative” has the meaning set forth in Section 3.1;


“Transition Period” means the period beginning on the Restatement Date and
ending on December 31, 2019;


“Termination Date” means the date when Executive ceases to be an employee of the
Group;


(b) References to Sections are, unless otherwise stated, to Sections of this
Agreement; and
    
(c) Section headings are for convenience only and shall not affect the
construction or interpretation of this Agreement.


2. EMPLOYMENT


2.1 Executive’s employment with the Company is “at will,” meaning that Executive
may resign at any time for any reason and the Company may discharge Executive at
any time for any reason, subject only to any obligation to provide notice as set
forth in Section 5.2(A) below. Therefore, beyond any obligation to give notice
as set forth in Section 5.2(A) below, nothing in this Agreement obligates
Executive to remain in the Company’s employ for any period of time, and the
Company has no obligation to employ Executive for any definite or indefinite
period of time.


2.2 Executive represents that the performance of this Agreement and his/her
duties as an employee of the Company does not and will not breach (i) any
pre-existing agreement to refrain from competing, directly or indirectly, with
the business of any previous employer or any other party, (ii) any pre-existing
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to his/her employment with the Company, or (iii) any
other terms or obligations to which he/she is bound.


3. SCOPE OF EMPLOYMENT


3.1 Executive will faithfully, diligently and efficiently perform such duties on
behalf of the Company as the Company may assign to him in accordance with this
Section 3.1. Executive agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company, including any changes which may
be adopted from time to time. Executive’s actions shall at all times be
consistent with, and pursued solely to further, the interests of the Company.
Under no circumstances will Executive take any action contrary to the best
interests of the Company at any time during the Employment Period. During the
Transition Period, Executive will initially continue to serve as Chief Financial
Officer of the Company until such time as an interim or permanent successor
Chief Financial Officer is named, at which point Executive will continue to
serve as a non-executive officer employee of the Company through the applicable
Termination Date. In addition to his role as Chief Financial Officer for the
applicable period referenced in the prior sentence, Executive’s duties during
the Transition Period will consist of the following: (A) oversight of strategic
initiatives currently being contemplated with the Group, as listed on Exhibit A
hereto (the “Strategic Initiatives”); provided, that, for all purposes of this
Agreement, a “Strategic Initiative” shall include the applicable initiative in
its currently contemplated form or as may be modified after the Restatement
Date; (B) assistance in the Company’s search for and transition to a permanent
Chief Financial Officer (the “CFO Transitional Duties”); and (C) any other
duties that are reasonably assigned to Executive by the Company’s CEO, to whom
Executive will report directly. During the Transition Period, Executive shall
continue to provide services from the same principal locations of employment as
such services were provided immediately prior to the Restatement Date.


3.2 Executive shall devote his full time and attention to the affairs of the
Company and shall not undertake any outside employment, with or without
compensation, without written permission of the CEO of the Company specifying
the outside activity in which Executive may engage.


3.3 Executive shall not have an ownership interest in any company that is a
competitor of the Group, except that Executive may have a passive investment in
any such company to the extent that (1) the investment does not constitute more
than 1% of the
competitor’s ownership, and (2) the investment is an immaterial percentage of
Executive’s net worth.











--------------------------------------------------------------------------------





4. COMPENSATION AND BENEFITS


4.1 Compensation: Executive’s Compensation during the Employment Period for the
calendar year of 2019 will be comprised of:


(a) a base salary of $440,000 per year;


(b) a fixed performance bonus of $500,000 (the “Fixed Performance Bonus”),
subject to either (i) Executive’s continued employment hereunder for the
duration of the Transition Period or (ii) a termination of Executive’s
employment by the Company without Cause prior to the expiration of the
Transition Period under Section 5.2 below;


(c) a bonus equal to $500,000 (the “CFO Transition Bonus”) in respect of
Executive’s provision of the CFO Transitional Duties, subject to either (i)
Executive’s continued employment hereunder for the duration of the Transition
Period or (ii) a termination of Executive’s employment by the Company without
Cause prior to the expiration of the Transition Period under Section 5.2 below,
and in each case payable regardless of whether the Company names a permanent
Chief Financial Officer prior to the expiration of the Transition Period; and


(d) a total of two (2) bonus payments each equal to $200,000 upon the
consummation of each of the Strategic Initiatives (the “Strategic Initiative
Bonuses”), subject to either (i) a definitive agreement in respect of the
applicable Strategic Initiative being signed by no later than June 30, 2020, the
applicable Strategic Initiative ultimately closing by no later than December 31,
2020 and Executive’s continued employment hereunder for the duration of the
Transition Period, or (ii) a termination of Executive’s employment by the
Company without Cause prior to the expiration of the Transition Period under
Section 5.2 below.


4.2 Payment Timing:


(a) The Fixed Performance Bonus will not be paid currently to Executive but will
instead be credited to Executive’s account under the Company’s deferred
compensation plan effective as of December 31, 2019 (or such earlier date of
termination pursuant to Section 4.1(b)(ii)) in accordance with Executive’s prior
election thereunder without regard to any requirement under such plan that
Executive be employed on the date on which it is so credited; and


(b) The CFO Transition Bonus shall be paid to Executive in 2020, but no later
than ten (10) days following the expiration of the Transition Period (the
“Regular Payment Date”), and the Strategic Initiative Bonuses shall be paid upon
the consummation of the applicable Strategic Initiative; provided, that, if
Executive’s employment is terminated by the Company without Cause prior to the
expiration of the Transition Period and Executive complies with the Release (as
defined below) requirements set forth in Section 5.2(A)(1)(b), then the CFO
Transition Bonus and the Strategic Initiative Bonuses shall be paid to Executive
in 2020, but no later than the later of (i) the Regular Payment Date and (ii)
the date that is ten (10) days following Executive’s execution and
non-revocation of the Release (the “Termination Payment Date”).


4.3 Benefits: Executive shall be eligible to receive the various benefits
offered by the Company to its executive employees as may be determined from time
to time by the Company. These benefits may be modified or eliminated from time
to time at the sole discretion of the Company. Where a particular benefit is
subject to a formal plan (for example, medical insurance), eligibility to
participate in and receive the particular benefit shall be governed solely by
the applicable plan document.


4.4 Expenses: Executive shall be entitled to reimbursement for reasonable
out-of-pocket expenses incurred for the Group’s business (including travel and
entertainment) in accordance with the policies, practices and procedures of the
Company; provided, that, for the avoidance of doubt, such reimbursement shall
cover Executive’s reasonable travel expenses to and from any Company office
(including the Company’s offices in the Baltimore, Maryland area) and any
related lodging and similar expenses incurred while Executive is providing
services in such Company office (in all cases in accordance with the policies,
practices and procedures of the Company).


4.5 Attorneys’ Fees: Executive shall be entitled to reimbursement for attorneys’
fees of up to $40,000 for the negotiation and review of this Agreement and all
other arrangements relating to his retirement from the Company. Additionally,
the Company hereby waives any conflicts that may apply in respect of Executive
engaging Skadden, Arps, Slate, Meagher & Flom LLP as his counsel.







--------------------------------------------------------------------------------





5. TERMINATION OF EMPLOYMENT


5.1 Termination For Cause: The Company may terminate Executive’s employment for
Cause upon written notice. Upon termination of Executive’s employment with the
Company in accordance with this Section 5.1, all Compensation and benefits will
cease and Executive shall not be entitled to receive any other Compensation,
payments or benefits, except (a) earned wages
or accrued vacation time that remains due and payable, and (b) benefits to the
extent that Executive is entitled to accrued benefits under the express terms of
any plan governing such benefits and to the extent that such benefits cannot be
cancelled under either the terms of the relevant plan documents or applicable
law. Executive will have the right to elect to continue his/her health and
dental insurance after the Termination Date to the extent permitted by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
Such coverage shall be at Executive’s expense and is not the responsibility of
the Company.


“Cause” means the occurrence of any of the following conditions, provided that
such occurrence is likely to have a material adverse effect on the business or
reputation of the Company: (i) Executive willfully and materially breaches his
obligations under this Agreement or (ii) Executive is convicted, indicted for,
or enters a plea of nolo contendere to, any felony or any other act involving
fraud, theft, misappropriation, dishonesty or embezzlement; provided, that, (x)
no such condition shall constitute “Cause” unless the Company (A) provides
written notice of such condition to Executive and (B) provides Executive a
reasonable opportunity to cure such condition and Executive is not able to
materially cure such condition and (y) no act or failure to act by Executive
shall be considered “willful” unless it is done or omitted to be done by
Executive in bad faith and without reasonable belief that his action or omission
was in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the written advice of counsel for the Company, shall be presumed to be done by
Executive in good faith and in the best interests of the Company.


5.2 Termination For Reasons Other Than Cause:


(A) Termination With Notice: Either party may terminate Executive’s employment
for any reason other than for Cause, Disability or death at any time by giving
the other party notice in writing; terminations for Cause are governed by
Section 5.1 above, for Disability by Section 5.2(A)(ii)(B) below and death by
Section 5.2(A)(ii)(C) below.


(i) By The Company:


(a) Continuation of Compensation and Benefits: In the event that the Company
provides notice to Executive under this Section 5.2(A), then for the duration of
the Transition Period Executive shall continue to receive the base salary at a
rate of $440,000 per year and shall continue to be eligible to receive all
benefits to which he is entitled as an employee of the Company.


(b) Severance: Provided Executive signs and delivers, and does not revoke, a
general release of claims in the form set forth on Exhibit B hereto (the
“Release”) within fifty-two (52) days after the Termination Date: (i) Executive
shall be entitled to receive a payment equal to $330,000, payable in a lump sum
on the Termination Payment Date (the “Cash Severance”); (ii) if Executive
properly elects COBRA coverage, the Company will make payments to the insurance
provider(s) equal to the amount due for Executive’s COBRA coverage payments for
a period of time equal to eighteen (18) months or until Executive is eligible to
receive health benefits under another medical plan that are reasonably similar
in the aggregate to those provided to Executive by the Company, whichever is
sooner (the “COBRA Coverage”); and (iii) Executive shall be entitled to full
payment of the Fixed Performance Bonus, the CFO Transition Bonus and the
Strategic Initiative Bonuses, each in accordance with Section 4.1 and payable in
a lump sum on the applicable Termination Payment Date (the payments under clause
(iii) constituting the “Severance Payment”). Executive agrees to give the
Company notice immediately if he becomes eligible to receive benefits under
another medical plan during the period that COBRA coverage is being provided.
The Release shall be provided upon the Termination Date. Executive shall not be
entitled to any other payment of any kind, except (a) as expressly provided in
this Agreement, (b) earned wages or accrued vacation time that remains due and
payable, and (c) benefits to the extent that Executive is entitled to accrued
benefits under the express terms of any plan governing such benefits and to the
extent that such benefits cannot be cancelled under either the terms of the
relevant plan documents or applicable law.







--------------------------------------------------------------------------------





(ii) By Executive: In the event that Executive provides notice to the Company
under Section 5.2(A) prior to the expiration of the Transition Period, Executive
shall not be entitled to any Compensation or Severance Payments or any other
compensation, payment or benefits of any kind not already paid, except (a)
earned wages or accrued vacation time that remain due and payable after the
Termination Date, and (b) benefits payable after the Termination Date to the
extent that Executive is entitled to accrued benefits under the express terms of
any plan governing such benefits and to the extent that such benefits cannot be
cancelled under either the terms of the relevant plan documents or applicable
law. Executive will have the right to elect to continue his/her health and
dental insurance after the Termination Date to the extent permitted by COBRA.
Such coverage shall be at Executive’s expense and is not the responsibility of
the Company.


(B) Disability: The Company may terminate Executive’s employment on written
notice to Executive that the Company has determined that a Disability of
Executive has occurred. Should the Company terminate this Agreement by reason of
Executive’s Disability, all Compensation and benefits will cease effective on
the Termination Date, and Executive shall have no right to any further payments
or benefits except (i) to the extent that Executive is entitled to wages,
accrued but unused vacation time or accrued benefits under the express terms of
any plan governing such benefits, and (ii) a pro rata bonus for the period when
Executive was performing his regular duties on a full-time basis to the extent
such bonus would have otherwise been payable in the absence of such Disability.


(C) Death: Executive’s employment shall terminate automatically upon Executive’s
death. All Compensation and benefits will cease effective on the date of
Executive’s death, except that Executive’s estate shall be eligible to receive
Executive’s bonus, to the extent such bonus would have otherwise been payable,
for the period up through Executive’s death; in the event Executive’s death is
prior to the end of a Compensation Year, the bonus shall be prorated based upon
the number of days Executive worked during the Compensation Year.


(D) Equity Compensation: Any unvested award granted under any Company equity
compensation plan will be handled in accordance with the terms of the applicable
plan and grant agreement.


(E) IRC Section 409A Compliance: The parties intend that the payments and
benefits to which Executive could become entitled in connection with a
termination of employment shall comply with or meet an exemption from Section
409A of the Internal Revenue Code. In this regard, notwithstanding anything in
this Agreement to the contrary, all cash amounts that become payable under this
Agreement shall be paid no later than March 15 of the year following the year in
which such amounts are earned or become payable, shall qualify for the exception
for “separation pay” set forth in Section 1.409A-1(b)(9) of the Treasury
Regulations, or shall comply with Section 409A of the Internal Revenue Code.
Payments subject to Section 409A of the Internal Revenue Code that are due upon
termination of employment shall be made only upon “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code, and
shall be subject to the 6-month payment delay described in Section
409A(a)(2)(B)(i) of the Internal Revenue Code if the Executive is a “specified
employee” as described therein. In the event that it is determined that the
terms of this Agreement do not comply with Section 409A of the Code, the parties
will negotiate reasonably and in good faith to amend the terms of this Agreement
so that it complies (in a manner that preserves the economic value of the
payments and benefits to which Executive may become entitled) so that payments
are made within the time period and in a manner permitted by the applicable
Treasury Regulations.


5.3 Upon termination (or suspension) of Executive’s employment, regardless of
the reason, Executive shall deliver to the Company all books, documents and
materials described in Section 6 below, and all computers, blackberries, other
personal data devices, phones, credit cards, keys and other property of the
Group that are in Executive’s possession or control.


5.4 Termination of Executive’s employment with the Company for any reason shall
constitute Executive’s resignation as an officer, director, trustee and/or any
and all other positions held by him with any subsidiary or any pooled investment
vehicle organized or advised by the Group, effective automatically. Executive
shall execute any and all documents and take
any and all action reasonably requested by the Group to acknowledge and effect
such resignations.


5.5 Expiration of Transition Period. In the event Executive is employed with the
Company for the duration of the Transition Period, Executive shall be entitled
to receive the Cash Severance and the COBRA Coverage set forth in Section
5.2(A)(i)(b), subject to the terms thereof, together with any other payments
that become payable to Executive in accordance with the terms of this Agreement
or any other arrangement between the Company and Executive, provided that no
payment under this Section 5.5 shall result in any duplication of benefits.





--------------------------------------------------------------------------------





6. FURTHER COVENANTS.


6.1 All Business to Be the Property of the Group; Assignment of Intellectual
Property.


(A) Executive agrees that any and all presently existing investment advisory and
insurance business of the Group and all business developed by Executive or any
other employee of the Group, including without limitation all investment
advisory and insurance contracts, distribution agreements, fees, commissions,
compensation records, performance records, Client Lists, agreements and any
other incident of any business developed or sought by the Group or earned or
carried on by Executive during his/her employment with the Group, are and shall
be the exclusive property of the Group for its sole use and (where applicable)
shall be payable directly to the Group. Executive grants to the Group
Executive’s entire right, title and interest throughout the world, if any, in
and to all research, information, Client Lists, product lists, distributor
lists, identities, investment profiles and particular needs and characteristics
of Clients, performance records, and all other investment advisory, insurance,
technical and research data made, conceived, developed and/or acquired by
Executive solely, jointly or in common with others during the period of
Executive’s employment by the Group, that relate to the Group’s business as it
was or is now rendered or as it may, from time to time, hereafter be rendered or
proposed to be rendered during the Employment Period.


(B) Any inventions and any copyrightable material developed by Executive in the
scope of his/her employment with the Group shall be promptly disclosed to the
Group and will be “works for hire” owned by the Group. Executive will, at the
Group’s expense, do whatever is necessary to transfer to the Group, and document
its ownership of, any such property.


6.2 Confidentiality. Executive shall not, either during the period of
Executive’s employment with the Group or thereafter, use for Executive’s own
benefit or disclose to or use for the benefit of any person outside the Group,
any information not already lawfully available to the public concerning
Confidential Information, whether Executive has such information in Executive’s
memory or embodied in writing or other tangible or electronic form. All
Confidential Information, and all originals and copies of any Confidential
Information, and any other written material relating to the business of the
Group, including information stored
electronically, shall be the sole property of the Group. Executive acknowledges
and agrees that the Confidential Information has been and will be developed by
the effort and expense of the Group; that such Confidential Information has
economic value to the Group and would have significant economic value to the
Group’s competitors if divulged; that the Confidential Information is not
available to the Group’s competitors; and that keeping the Confidential
Information from the Group’s competitors has economic value to the Group. Upon
the termination of Executive’s employment in any manner or for any reason,
Executive shall promptly surrender to the Group all originals and copies of any
Confidential Information, and Executive shall not thereafter retain or use any
Confidential Information for any purpose.


6.3 Client Information. Executive acknowledges that while employed by the Group,
Executive will have contact with and become aware of the Group’s Clients and
distributors and the representatives of those Clients and distributors, names
and addresses, specific client and distributor needs and requirements, and leads
and references to Potential Clients (together with
the Client List, collectively, the “Client Information”). Executive agrees that
the Client Information constitutes a trade secret and otherwise is a valuable
asset of the Group. Executive further agrees that the Client Information has
been and will be developed by the Group and would have significant economic
value to the Group’s competitors if divulged; that the Client Information is not
available to the Group’s competitors; that keeping the Client Information
confidential from the Group’s competitors has economic value to the Group; and
that the Group takes reasonable steps to protect the confidentiality of the
Client Information.


6.4 Restrictive Covenants.
        
(A) For eighteen (18) months following the Termination Date, irrespective of the
reason for the termination, Executive shall not, directly or indirectly, solicit
or attempt to solicit, or assist others in soliciting or attempting to solicit,
any Client of the Group for the purpose of providing investment advisory or
insurance services or products or distribution services. Executive agrees that
the restriction contained in this Section 6.4(A) is necessary to protect the
Group’s business and property in which the Group has made a considerable
investment, and to prevent misuse of the Confidential and Client Information.
For purposes of this Section 6.4(A), “Client” means:


“Past Client” means any person or entity who had been an advisee, investment
advisory or insurance customer, distributor or client of the Group during the
one (1) year period immediately preceding the termination of Executive’s
employment with the Group and with which Executive dealt while at the Group or
which became known to Executive during the course of his/her employment at the
Company.







--------------------------------------------------------------------------------





“Potential Client” means any person or entity to whom the Group has offered (by
means of a personal meeting, telephone call, or a letter or written proposal
specifically directed to the particular person or entity) within the one (1)
year immediately preceding the termination of Executive’s employment to serve as
investment adviser or to provide or distribute insurance products but which is
not at such time an advisee, investment advisory or insurance customer,
distributor or client of the Group and with which Executive dealt while at the
Group or which became known to Executive during the course of his/her employment
at the Group; this definition includes persons or entities for which a plan
exists to make such an offer, but excludes persons or entities solicited or to
be solicited solely by non-personalized form letters and blanket mailings.
        
“Present Client” means any person or entity who at the time of Executive’s
termination of employment is an advisee, investment advisory or insurance
customer, distributor or client of the Group and with which Executive dealt
while at the Group or which became known to Executive during the course of
his/her employment at the Group.


(B) For eighteen (18) months following the termination of Executive’s employment
with the Group, irrespective of the reason for the termination, Executive shall
not directly or indirectly solicit, recruit, induce away, or attempt to solicit,
recruit, or induce away, or hire any employee, director, officer or agent,
contractor or consultant of the Group with whom Executive had contact during
Executive’s employment with the Group. For purposes of this paragraph, “contact”
means any personal interaction whatsoever between the individual and Executive.


(C) For six (6) months following the termination of the Executive’s employment
with the Group, irrespective of the reason for the termination, the Executive
shall not, without the written consent of the Group, directly or indirectly
carry on or participate in a Competing Business (as defined below) (the
“Non-Compete”); provided that, the Non-Compete shall not apply if either (i)
Executive remains employed with the Group through the Transition Period or (ii)
the Company terminates Executive’s employment in accordance with Section 5.2(A).
A “Competing Business” shall mean a life insurance or annuity business, or a
business in the life insurance or annuity industry, in the United States of
America. The phrase “carry on or participate in a Competing Business” shall
include engaging in any of the following activities, directly or indirectly: (i)
Carrying on or engaging in a Competing Business as a principal, or on the
Executive’s own account, or solely or jointly with others as a director,
officer, agent, employee, consultant or partner, or stockholder, limited partner
or other interest holder owning more than five (5) percent of the stock or
equity interests or securities convertible into more than five (5) percent of
the stock or equity interests in any entity that is carrying on or engaging in a
Competing Business; (ii) as agent or principal, carrying on or engaging in any
activities or negotiations with respect to the acquisition or disposition of a
Competing Business; (iii) extending credit for the purpose of establishing or
operating a Competing Business; (iv) lending or allowing the Executive’s name or
reputation to be used in a Competing Business; (v) otherwise allowing the
Executive’s skill, knowledge or experience to be used in a Competing Business


(D) Executive and the Group agree that the period of time and the geographic
area applicable to the covenants of Section 6.4 are reasonable and necessary to
protect the legitimate business interests and goodwill of the Group in view of
(1) Executive’s senior executive position within the Group, (2) the geographic
scope and nature of the business in which the Group is engaged, (3) Executive’s
knowledge of the Group’s business and (4) Executive’s relationships with the
Clients.


6.5 Executive shall comply with (a) every applicable rule of law and (b) the
rules and regulations of regulatory authorities insofar as the same are
applicable to his/her employment with the Group.


6.6 Executive shall not disparage, portray in a negative light or make any
statement which would be harmful to, or lead to unfavorable publicity for, the
Group, or any of their current or former directors, officers or employees,
including, without limitation, in any and all interviews, oral statements,
written materials, electronically displayed materials and materials or
information displayed on internet or internet-related sites; provided, however,
that this Agreement does not apply to the extent Executive is making truthful
statements when required by law or by order of a court or other legal body
having jurisdiction or when responding to an inquiry from any governmental or
regulatory organization.


6.7 At no time after the Termination Date shall Executive represent himself as
being interested in or employed by or in any way connected with the Group, other
than as a former employee of the Group. After the Termination Date, Executive
shall not in the course of carrying on any trade or business claim, represent or
otherwise indicate any present association
with the Group or for the purpose of carrying on or obtaining or retaining any
business or customers claim, represent or otherwise indicate any past
association with the Group.





--------------------------------------------------------------------------------





6.8 Executive agrees to (i) provide truthful and reasonable cooperation,
including but not limited to his/her appearance at interviews and depositions,
in all legal matters, including but not limited to regulatory and litigation
proceedings relating to his/her employment or area of responsibility at the
Group, whether or not such matters have already been commenced and through the
conclusion of such matters or proceedings, and (ii) provide to the Group’s
counsel all documents in Executive’s possession or control relating to such
regulatory or litigation matters. F&G will reimburse Executive for all
reasonable travel expenses in connection with such cooperation.


6.9 The provisions of this Agreement, including but not limited to this Section
6, shall continue to apply with full force and effect should Executive transfer
between or among the Group, wherever situated, or otherwise become employed by
any other member of the Group, or be promoted or reassigned to any position. In
the event that Executive becomes employed by a member of the Group other than
the Company, this Agreement shall be read to substitute the other company’s name
wherever the Company is referenced and the Company’s rights under this Agreement
shall be assigned to Executive’s new employer and Executive consents to such
assignment.


6.10 The Group shall have the right to communicate Executive’s ongoing
obligations under this Agreement to any entity or individual by whom Executive
becomes employed or with whom Executive becomes otherwise engaged following
termination of employment with the Group, and Executive consents to the Group
making that communication.


6.11 To the extent any of the covenants of this Section 6 or any other
provisions of this Agreement shall be deemed illegal or unenforceable by a court
or other tribunal of competent jurisdiction with respect to (i) geographic area,
(ii) time period, (iii) any activity or capacity covered by such covenant or
contractual provision, or (iv) any other term or provision of such covenant or
contractual provision, the covenant or contractual provision shall be construed
to the maximum breadth determined to be legal and enforceable and the illegality
or unenforceability of any one covenant or contractual provision shall not
affect the legality and enforceability of the other covenants or contractual
provisions.


6.12 Executive acknowledges that his/her agreement to comply with these
restrictions was an inducement for the Group to continue to employ Executive and
to enter into this Agreement with Executive.


6.13 The Company and Executive acknowledge and agree that the provisions of this
Section 6 represent all of the restrictive covenants to which Executive shall be
subject in respect of the Company and its subsidiaries and affiliates on or
after the Restatement Date, and any other such restrictive covenants (including
any non-competition, non-solicitation, non-disclosure and/or other similar
provisions) contained in any other agreement with Executive or to which
Executive is otherwise subject shall be null and void and of no further force or
effect as of the Restatement Date.


7. GENERAL


7.1 This Agreement and any disputes relating to the parties’ relationship or the
termination of that relationship, whether arising in law or equity and whether
based on contract, tort or statutory rights, shall be deemed to have been made
in the state of Maryland and shall take effect as an instrument under seal, and
the validity, interpretation and performance of this Agreement shall be governed
by, and construed in accordance with, the internal law of the state of Maryland,
without giving effect to conflict-of-law principles. Both parties agree that any
action, demand, claim or counterclaim (collectively, any “Legal Action”)
relating to this Agreement or any other disputes relating to the parties’
relationship or the termination of that relationship, whether arising in law or
equity and whether based on contract, tort or statutory rights, shall be
commenced exclusively in Maryland in any state or federal court of competent
jurisdiction. Both parties acknowledge material witnesses and documents would be
located in Maryland, and neither party shall assert that Maryland is an
inconvenient or otherwise inappropriate venue for the resolution of any dispute.
Both parties further agree that any disputes relating to this Agreement or any
other disputes relating to the parties’ relationship or the termination of that
relationship, whether based on contract, tort or statutory rights, shall be
resolved by a judge alone, and both parties waive and forever renounce the right
to a trial before a civil jury.


7.2 This agreement may be executed in counterparts.


7.3 This Agreement contains the entire agreement of the parties and supersedes
all oral or written employment, consulting or similar agreements, understandings
or arrangements between Executive, on the one hand, and the Group, on the other
hand, relating to Executive’s employment or the termination of his/her
employment, including the Original Agreement. In entering into this Agreement,
neither party is relying on any oral or written representation, promise,
agreement or understanding that is not set forth in this Agreement, and both
parties expressly disclaim any reliance on any oral or written representation,
promise, agreement or understanding not set forth in this Agreement.









--------------------------------------------------------------------------------





7.4 This Agreement may not be amended or modified other than by a written
agreement executed by both parties. The writing executed by the Company must be
by the CEO of the Company. This Agreement is binding upon and inures to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which may
succeed to its assets or business, although the obligations of Executive are
personal, are not assignable, and may be performed only by him/her.


7.5 All notices and other communications required under this Agreement shall be
in writing and shall be given by hand delivery to the other party, by overnight
delivery service, signature required, or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
        
If to Executive:         Dennis Vigneau
At the most recent address in the Company’s records


If to the Company:     Fidelity & Guaranty Life Business Services, Inc.
1001 Fleet Street
Baltimore, MD 21202
Attn: Chris Blunt


or to such other address as either party shall have furnished to the other in
writing in accordance with this provision. Notices and communications shall be
effective when delivered to the addressee or, if addressee refuses delivery, on
the date delivery was first attempted.


7.6 Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right under this Agreement.


7.7 All provisions in this Agreement that relate to Compensation or benefits
(including but not limited to salary, bonuses and employee benefits) are
operative only to the extent that Executive continues to be employed by the
Company as of the time that the payment or award of any of the above would be
due except as otherwise provided for in this Agreement or under the express
terms of any benefit plans. If Executive is no longer employed as of that time,
none of the Compensation or benefits otherwise due shall be payable to Executive
except (a) as expressly provided in this Agreement, (b) for earned but unpaid
wages or accrued but not used vacation or (c) under the express terms of any
benefit plans to the extent that such benefits cannot be cancelled under either
the terms of the relevant plan documents or applicable law.


7.8 Executive acknowledges and agrees that the Company’s remedy at law for any
breach of the provisions of this Agreement would be inadequate and that for
breach of such provisions the Company shall, in addition to such other remedies
as may be available to it at law or in equity or as provided in this Agreement,
be entitled to temporary, preliminary and permanent injunctive relief as well as
to enforce its rights by an action for specific performance to the extent
permitted by law. Executive expressly consents to the granting of temporary,
preliminary, and permanent injunctive relief and/or specific performance for
breach of this Agreement.


7.9 The Company shall have the right to set off any damages incurred by the
Group against any amounts due to Executive by the Group, except for Executive’s
salary and other sums that are non-forfeitable wages under the law or otherwise
protected from offset or seizure by law. In addition to, and without limiting in
any way, the Company’s rights and remedies as set forth in this Agreement or in
law or equity, Executive agrees that if Executive engages in any activities
prohibited by this Agreement, Executive will pay over to the Company all
compensation or revenue received in connection with such activities.


7.10 All compensation and benefits payable under this Agreement shall be subject
to withholding by the Company of all applicable taxes. The parties further
understand and agree that should any relevant law (including without limitation
any regulatory interpretations thereof) change between the time of execution of
this Agreement and the payment of the various payments to Executive called for
by the Agreement, the parties will revise the Agreement accordingly in a
good-faith attempt to ensure ongoing compliance with such law upon mutual
agreement of the parties, staying as consistent as possible with the financial
and other business terms of this Agreement, but in any case Executive hereby
agrees that all personal income taxes on his/her compensation and benefits under
this Agreement and all penalties and interest with respect to such personal
income taxes, including but not limited to under Section 409A of the Internal
Revenue Code, if any, are his own responsibility.


7.11 Executive and the Company represent and acknowledge that the consideration
that each has received under this Agreement is sufficient and adequate for the
obligations that each has agreed to undertake, and expressly waives any right to
assert that they have not received adequate consideration for agreeing to the
obligations undertaken in this Agreement.





--------------------------------------------------------------------------------





7.12 Executive acknowledges and represents that he understands his obligations
and rights under this Agreement, has had adequate time to consider it, and has
had adequate time and opportunity to ask any questions and obtain any advice
he/she felt necessary or appropriate. No one has placed any pressure on
Executive to execute this Agreement prior to the expiration of a
reasonable time for him/her to read it, ask any questions and obtain any advice
he/she felt necessary or appropriate. Executive enters into this Agreement
freely and voluntarily.


7.13 The officer executing this Agreement on behalf of F&G has the authority to
enter into this Agreement, and Executive is relying on his/her authority to do
so.


























IN WITNESS WHEREOF, this Agreement has been executed the Restatement Date.


EXECUTIVE


By: Dennis Vigneau
FIDELITY & GUARANTY LIFE
BUSINESS SERVICES, INC.
Its : ___________ _




IN WITNESS WHEREOF, this Agreement has been executed the Restatement Date.


EXECUTIVE


Br&i , ;i gn;! Li,
FIDELITY & GUARANTY LIFE
BUSINESS SERVICES, INC.
By:
Its: ____________ _














Exhibit A-1
Exhibit A
List of Strategic Initiatives
·h Project Falcon
·h Project Enterprise
Exhibit B-1
Exhibit B
Release
[Attached]





